United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1590
Issued: February 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 5, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs decision dated May 1, 2009, which denied her reconsideration request
on the grounds that it was untimely filed and failed to establish clear evidence of error. Because
more than one year has elapsed between the last merit decision dated December 11, 1995 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This is the sixth appeal before the Board. The Office accepted that appellant sustained
tendinitis and de Quervain’s complex of the right hand and wrist and she returned to limited-duty
work on December 29, 1990. In decisions dated April 8 and June 9, 1994, it found that appellant

did not sustain a recurrence of total disability on or after February 19, 1992 due to her accepted
right hand and wrist conditions. The Board issued a decision on December 11, 1995 affirming
the Office’s decisions.1 The Board determined that the reports of appellant’s attending Boardcertified orthopedic surgeons, Dr. Rida N. Azer and Dr. William E. Gentry, did not show that she
sustained such an employment-related recurrence of disability. By decisions dated April 3, 1997,
April 10 and September 29, 1998, June 3, 1999, March 14 and June 23, 2000 and February 21
and May 4, 2001, the Office denied appellant’s request for merit review on the grounds that her
applications for review were not timely filed and failed to present clear evidence of error. In
decisions dated March 17, 20032 and July 13, 2004,3 the Board affirmed the Office’s refusal to
reopen appellant’s case for merit review because her applications for review were not timely
filed and failed to present clear evidence of error.
On May 9, 2005 appellant requested reconsideration of her claim that she sustained a
recurrence of disability due to her accepted right hand and wrist injury. She contended that her
September 4, 2003 reconsideration request was timely because it was filed within one year of the
Board’s March 17, 2003 decision. Appellant argued that her claim should have been reviewed
on the merits. Appellant alleged that the reports of Dr. Azer showed that she had disability after
February 19, 1992 due to her accepted right hand and wrist injury. She submitted new medical
evidence, i.e., an April 27, 2005 report from Dr. Azer, in support of her claim.
In decisions dated January 26, 2006 and March 5, 2007, the Office denied appellant’s
requests for reconsideration without merit review. By decision dated December 12, 2007,4 the
Board set aside the March 5, 2007 Office decision, finding that the Office did not provide
sufficient findings of fact and reasoning to explain its determination that appellant was not
entitled to a review of the merits of her claim. The Board stated that the Office did not
adequately explain why it did not evaluate appellant’s reconsideration request, which addressed
the merits of her claim that she sustained a recurrence of disability, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. § 10.607. The Board found that the Office did not discuss whether
appellant’s December 2006 reconsideration request was timely or apply the appropriate standard
for evaluating her reconsideration request after making such a determination. It remanded the
case to the Office for a proper evaluation of appellant’s December 2006 reconsideration request
in accordance with 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.607.
By decision dated January 28, 2008, the Office denied appellant’s request for
reconsideration without a merit review, finding that appellant had not timely requested
reconsideration and had failed to submit factual or medical evidence sufficient to establish clear
evidence of error. It stated that appellant was required to present evidence, which showed that
the Office made an error, and that there was no evidence submitted that showed that its final
merit decision was in error. In an October 15, 2008 decision,5 the Board affirmed the Office’s
1

Docket No. 95-802 (issued December 11, 1995).

2

Docket No. 01-2038 (issued March 17, 2003).

3

Docket No. 04-545 (issued July 13, 2004).

4

Docket No. 07-1364 (issued December 12, 2007).

5

Docket No. 08-1230 (issued October 15, 2008).

2

refusal to reopen appellant’s case for merit review because her applications for review were not
timely filed and failed to present clear evidence of error. The facts and the circumstances of the
case are set forth in the Board’s prior decisions and are incorporated herein by reference.
By letters dated November 12, 2008, March 4 and 24, 2009, appellant requested
reconsideration of her claim that she sustained a recurrence of disability due to her accepted right
hand and wrist injury. She contended that her November 12, 2008 reconsideration request was
timely because it was filed within one year of the Board’s October 15, 2008 decision. Appellant
argued that her claim should be reviewed on the merits. She alleged, as she did in prior requests
for reconsideration, that the reports of Dr. Azer showed that she had disability after February 19,
1992 due to her accepted right hand and wrist injury. In addition, appellant contended that the
Office acted improperly by failing to provide adequate findings of fact and reasoning in its
decision, that it did not adequately explain why it did not evaluate her reconsideration request,
that it failed to apply the appropriate legal standards in adjudicating her claim and that it failed to
provide her with the proper appeal rights.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act6 does not entitle an
employee to a review of an Office decision as a matter of right.7 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).8 As one such limitation, the Office has stated
that it will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.9 The Board has found that the

6

5 U.S.C. § 8128(a).

7

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
8

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by
(1) showing that the Office erroneously applied or interpreted a point of law, or (2) advancing a relevant legal
argument not previously considered by the Office, or (3) submitting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).
9

20 C.F.R. § 10.607(b).

3

imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted by the Office under 5 U.S.C. § 8128(a).10
The regulations also state that when the Office denies an application for reconsideration
without reopening the case for review on the merits, that decision cannot be the subject of
another application for reconsideration. The only recourse is to file an appeal with the Board.11
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.12 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows “clear evidence of error” on the part of the Office.13
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue, which was decided by the Office.14 The evidence must be positive, precise and explicit
and must be manifested on its face that the Office committed an error.15 Evidence, which does
not raise a substantial question concerning the correctness of the Office’s decision, is insufficient
to establish clear evidence of error.16 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.17 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.18 To
show clear evidence of error, the evidence must raise a substantial question as to the correctness
of the Office’s decision.19 The Board makes an independent determination of whether an
appellant has submitted clear evidence of error on the part of the Office such that the Office
abused its discretion in denying merit review in the face of such evidence.20

10

See cases cited supra note 7.

11

20 C.F.R. § 10.608.

12

Rex L. Weaver, 44 ECAB 535 (1993).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

14

See Dean D. Beets, 43 ECAB 1153 (1992).

15

See Leona N. Travis, 43 ECAB 227 (1991).

16

See Jesus D. Sanchez, supra note 7.

17

See Leona N. Travis, supra note 15.

18

See Nelson T. Thompson, 43 ECAB 919 (1992).

19

Faidley, supra note 7.

20

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. The last merit decision in this case was dated December 11, 1995.
Appellant requested reconsideration on November 12, 2008; thus, the reconsideration request is
untimely as it was outside the one-year time limit. Appellant argues that her request for
reconsideration was filed within one year of the Board’s “merit” decision dated
October 15, 2008. The Board’s decision did not, though, review the merits of the case. It was a
nonmerit review. The one-year time limitation refers back to the last merit decision, which in
this cases was the December 11, 1995 decision of the Board.
The Board finds that appellant’s November 12, 2008, March 4 and 24, 2009 letters
requesting reconsideration failed to show clear evidence of error. Appellant did not submit any
new medical evidence with her request. In addition, appellant’s request letters were cumulative
and repetitive of arguments previously rejected by the Board and the Office. No other evidence
was received by the Office. Appellant has failed to demonstrate clear evidence of error on the
part of the Office. Appellant continues to dispute the timeliness of her requests for
reconsideration, but her arguments continue to be without merit.
The Board finds that the Office did not abuse its discretion in denying further merit
review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear evidence
of error on the part of the Office in her reconsideration request letters dated November 12, 2008,
March 4 and 24, 2009. Inasmuch as appellant’s reconsideration request was untimely filed and
failed to establish clear evidence of error, the Office properly denied further review on
May 1, 2009.

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 26, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

